Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 24, 26-29, 34, 37-38, 44-45 and 47-50 are allowed in view of argument filed on 03/30/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Grace Kim on 04/05/2021.

The application has been amended as follows: 

	Claim 24 is amended as follows:
Claim 24 (Currently Amended) A micromechanical component for a timepiece movement comprising:
a metal body formed using a single material that is an interstitial austenitic steel material including at least nitrogen and carbon as interstitial atoms homogeneously distributed throughout the interstitial austenitic steel material,
wherein the interstitial austenitic steel consists of C, N, Cr, Mn, Mo, Si, Cu, and Fe,

wherein the mass percentage of carbon in the metal body is between 0.16% and 0.25% and the mass percentage of nitrogen in the metal body is between 0.45% and 0.55%,
wherein the interstitial austenitic steel includes between 2.70% and 3.70% by mass of molybdenum, and
wherein the interstitial austenitic steel material includes a hardness comprised between 500 MV and 900 MV without the interstitial austenitic steel material being hardened with any material hardening treatment.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Katou (JPH07157847) and Speidel (US 5,714,115).
Katou discloses a nonmagnetic material for the exterior ornamental parts of a clock, thus meeting presently claimed micromechanical component for a timepiece movement.
Katou's nonmagnetic material is a Cr-Mn series austenitic steel comprising interstitial element 0.01-0.6% C, 0.1-0.5% N (Abstract), hence sum C+N is expected to be 0.11-1.1 overlapping instant amended 0.61-0.8%. Ratio of C/N is expected to be overlapping based on overlapping C and N. Table 1 (paragraph [0008]) discloses Inventive Example 1-5 have C/N 0.28-0.81. Mo 1-5%, hence overlapping claimed 2.7-3.7%.
However, every single Inventive Examples in Katou has either S or Sn and Ni. (Table 1 paragraph [0008]).
Hence, one of ordinary skill in the art would not be looking at Katou as a whole to arrive at claimed invention which excludes presence of S, Sn and Ni.

No prior art can be found to discloses a micromechanical component comprising a metal body formed using a single material that is an interstitial austenitic steel consists of C, N, Cr, Mn, Mo, Si, Cu and Fe which the claimed elemental compositions meets instant claimed wherein clause in instant claim 24.
Hence, instant claims 24, 26-29, 44-45, 47-50 are in condition for allowance. As a result of allowed product claims, withdrawn process of making are rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733